[Cite as Wuchich v. Mansfield Correctional Inst., 2011-Ohio-1756.]

                                      Court of Claims of Ohio
                                                                              The Ohio Judicial Center
                                                                      65 South Front Street, Third Floor
                                                                                 Columbus, OH 43215
                                                                       614.387.9800 or 1.800.824.8263
                                                                                  www.cco.state.oh.us




DIANE S. WUCHICH

       Plaintiff

       v.

MANSFIELD CORRECTIONAL INSTITUTION

       Defendant

Case No. 2010-09426-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                         FINDINGS OF FACT
        {¶ 1} “1)      Plaintiff, Diane S. Wuchich, filed this action against defendant,
Mansfield Correctional Institution (ManCI), contending her 2009 Hummer H3T was
damaged while parked in a parking lot on ManCI grounds.                     Specifically, plaintiff
contended the driver’s side rear door on her vehicle was dented as a proximate cause
of negligence on the part of a ManCI maintenance crew conducting lawn mowing and
weed eating operations on July 1, 2010 around the parking lot area. In her complaint,
plaintiff provided estimates for automotive repair costs to repair her damaged vehicle.
The amounts of the provided estimates were $409.49 and $632.10. Plaintiff did not
designate a specific amount request in her complaint. The filing fee was paid.
        {¶ 2} “2)      Defendant filed an investigation report admitting liability for plaintiff’s
property damage and acknowledging damages in the amount of $409.49. Plaintiff did
not respond.
                                      CONCLUSIONS OF LAW
        {¶ 3} “1)      Defendant was charged with a duty to exercise reasonable care for
the protection of plaintiff’s property while performing any maintenance work. Hoelle v.
Miami Univ., Ct. of Cl. No. 2005-06970-AD, 2005-Ohio-4643. In regards to the facts of
this claim, negligence on the part of defendant has been shown. Rust v. Miami Univ.,
Ct. of Cl. No. 2005-01226-AD, 2005-Ohio-1248; Laux v. Cleveland State Univ., Ct. of Cl.
No. 2007-01410-AD, 2007-Ohio-2409; Dunlap v. Ohio University, Ct. of Cl. No. 2009-
06010-AD, 2009-Ohio-7081.
      {¶ 4} “2)   Consequently, defendant is liable to plaintiff for the damage claimed,
$409.49, plus the $25.00 filing fee which may be reimbursed as compensable costs
pursuant to R.C. 2335.19.     See Bailey v. Ohio Department of Rehabilitation and
Correction (1990), 62 Ohio Misc. 2d 19, 587 N.E. 2d 990.




                              Court of Claims of Ohio
                                                                      The Ohio Judicial Center
                                                              65 South Front Street, Third Floor
                                                                         Columbus, OH 43215
                                                               614.387.9800 or 1.800.824.8263
                                                                          www.cco.state.oh.us




DIANE S. WUCHICH

      Plaintiff

      v.

MANSFIELD CORRECTIONAL INSTITUTION

      Defendant

Case No. 2010-09426-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION
         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $434.49, which includes the filing fee. Court costs are
assessed against defendant.




                                           DANIEL R. BORCHERT
                                           Deputy Clerk

Entry cc:

Diane S. Wuchich                           Gregory C. Trout, Chief Counsel
133 Mohican Trail                          Department of Rehabilitation
Lexington, Ohio 44904                      and Correction
                                           770 West Broad Street
                                           Columbus, Ohio 43222
RDK/laa
Filed 1/26/11
Sent to S.C. reporter 4/8/11